DETAILED ACTION
This office action response the amendment application on 12/29/2021.
Claims 1-17 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on February 11, 2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
Response to Amendment
This is in response to the amendments filed on 29 December, 2021.  Claims 1 and 10 have been amended.  Claims 18-20 have been withdrawn from consideration.  Claims 1-17 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-10, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over VILMUR et al. (U.S. Patent Application Publication No. 2014/0112242), (“D1”, hereinafter), in view of Streed et al. (U.S. Patent Application Publication No. 2011/0267939), (“D2”, hereinafter). 
As per Claim 1, D1 discloses a portable communication device of a land mobile radio communication network ([see, e.g., Land mobile radio systems typically include portable subscriber units (SUs), [0005], and Fig. 1]), the portable communication device comprising: 
a transceiver ([see, e.g., at least one transceiver, [0051], and Fig. 2]); and 
an electronic processor coupled to the transceiver ([see, e.g., controller/processor for performing at least transceiver, [0051], and Fig. 2]), and configured to receive a land mobile radio communication transmit request ([see, e.g., MRS 110-1 can accept registration requests from SUs and also accept traffic channel requests, [0073], and Fig. 4B]); 
responsive to receiving the transmit request, control the transceiver to transmit a single transmit burst including a source identifier identifying the portable communications device ([see, e.g., wherein the provide a control channel that individual SUs monitor and use to request a frequency channel to transmit on, provide broadcasts a Basic Service Set Identifier (BSSID) identifying for communication with a first subscriber unit (SU), [0009, 0028, 0073], and Fig. 4B]), and start an enhanced channel access timer ([see, e.g., particular timing is set, and a timer that measures the amount of the time the MRS have been inactive expires [0080-0082, 0086], and Fig. 4C]);
D1 doesn’t appear explicitly disclose: when the enhanced channel access timer expires without the transceiver receiving at least one from the group consisting of an idle burst and a receive burst, control the transceiver to transmit a signal based on the transmit request; and 
when the transceiver receives a receive burst including a second source identifier while the enhanced channel access timer has not expired, responsive to receiving the receive burst, compare the source identifier to the second source identifier; and 
responsive to determining that the second source identifier matches the source identifier, control the transceiver to transmit the signal based on the transmit request.  
However, D2 discloses when the enhanced channel access timer expires without the transceiver receiving ([see, e.g., determine whether the fade timer has expired each time it receive a voice burst, [0031-0032], and  Fig. 4-5]) at least one from the group consisting of an idle burst and a receive burst, control the transceiver to transmit a signal based on the transmit request ([see, e.g., timer has expired each time it receive a voice burst, [0031-0032], and  Fig. 4-5]); and 
when the transceiver receives a receive burst including a second source identifier while the enhanced channel access timer has not expired, responsive to receiving the receive burst, compare the source identifier to the second source identifier ([see, e.g., wherein the determines whether a fade timer is running, detection bursts data unit identifier (DUIDs) are compared to a fade detection threshold, [0119-0120], and Fig. 4-5]); and
 	responsive to determining that the second source identifier matches the source identifier, control the transceiver to transmit the signal based on the transmit request ([see, e.g., wherein the IE determines (at step 576) the DUIDs is greater than or equal to the fade recovery threshold (T.sub.r), the IE receives another burst from the mobile radio (MR), [0125-0127], and  Fig. 4-5]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide channel access timer results improve spectrum utilization and fade recovery times (D2, ¶ [0005, 0162]).
As per Claims 3, 12, D1 appears to be silent to the instant claim, however D2 further discloses wherein the electronic processor is further configured to, responsive to determining that the second source identifier does not match the source identifier, deny the transmit request ([see, e.g., wherein the IE determines (at step 576) the DUIDs is greater than or equal to the fade recovery threshold (T.sub.r), the IE receives another burst from the mobile radio (MR), [0125-0127], and Fig. 4-5]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide channel access timer results improve spectrum utilization and fade recovery times (D2, ¶ [0005, 0162]).
As per Claims 4, 13, D1 further discloses control the transceiver to receive a signal based on the second source identifier until a call hang time timer expires ([see, e.g., particular timing is set, and a timer that measures the amount of the time the MRS have been inactive expires [0080-0082, 0086], and Fig. 4C]). 
D1 appears to be silent to the instant claim, however D2 further discloses wherein the electronic processor is further configured to, in response to determining that the second source identifier does not match the source identifier ([see, e.g., wherein the IE determines (at step 576) the DUIDs is greater than or equal to the fade recovery threshold (T.sub.r), the IE receives another burst from the mobile radio (MR), [0125-0127], and Fig. 4-5]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide channel access timer results improve spectrum utilization and fade recovery times (D2, ¶ [0005, 0162]).
As per Claims 8, 17, D1 further discloses  wherein the electronic processor is configured to control the transceiver to transmit a single transmit burst by controlling the transceiver to transmit one selected from the group consisting of a voice header and a control signaling block (CSBK) preamble ([see, e.g., the MRSs are configured to operate as a single frequency repeater disclosed, [0042], and Fig. 5]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide channel access timer results improve spectrum utilization and fade recovery times (D2, ¶ [0005, 0162]).
As per Claim 9, D1 and D2 disclose the portable communication device of claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses further comprising: a human machine interface; wherein the electronic processor is coupled to the human machine interface and configured to receive the transmit request via the human machine interface ([see, e.g., a display 207 is as human machine interface disclosed, [0066], and Fig. 2]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide channel access timer results improve spectrum utilization and fade recovery times (D2, ¶ [0005, 0162]).
As per Claim 10, D1 discloses a method for operating a portable communication device of a land mobile radio communication network ([see, e.g., Land mobile radio systems typically include portable subscriber units (SUs), [0005], and Fig. 1]), the method comprising: 
receiving a land mobile radio communication transmit request([see, e.g., MRS 110-1 can accept registration requests from SUs and also accept traffic channel requests, [0073], and Fig. 4B]); 
responsive to receiving the transmit request, transmitting a single transmit burst including a source identifier identifying the portable communications device ([see, e.g., wherein the provide a control channel that individual SUs monitor and use to request a frequency channel to transmit on, provide broadcasts a Basic Service Set Identifier (BSSID) identifying for communication with a first subscriber unit (SU), [0009, 0028, 0073], and Fig. 4B]), and 
starting an enhanced channel access timer ([see, e.g., particular timing is set, and a timer that measures the amount of the time the MRS have been inactive expires [0080-0082, 0086], and Fig. 4C]). 
D1 doesn’t appear explicitly disclose: when the enhanced channel access timer expires without receiving at least one from the group consisting of a receive idle burst and a receive burst, transmitting a signal based on the transmit request; and when a receive burst including a second source identifier is received while the enhanced channel access timer has not expired, responsive to receiving the receive burst, comparing the source identifier to the second source identifier; and responsive to determining that the second source identifier matches the source identifier, transmitting the signal based on the transmit request.
However, D2 discloses when the enhanced channel access timer expires without receiving ([see, e.g., determine whether the fade timer has expired each time it receive a voice burst, [0031-0032], and  Fig. 4-5]) at least one from the group consisting of a receive idle burst and a receive burst, transmitting a signal based on the transmit request ([see, e.g., timer has expired each time it receive a voice burst, [0031-0032], and  Fig. 4-5]); and
when a receive burst including a second source identifier is received while the enhanced channel access timer has not expired, responsive to receiving the receive burst, comparing the source identifier to the second source identifier([see, e.g., wherein the determines whether a fade timer is running, detection bursts data unit identifier (DUIDs) are compared to a fade detection threshold, [0119-0120], and Fig. 4-5]); and
responsive to determining that the second source identifier matches the source identifier, transmitting the signal based on the transmit request ([see, e.g., wherein the IE determines (at step 576) the DUIDs is greater than or equal to the fade recovery threshold (T.sub.r), the IE receives another burst from the mobile radio (MR), [0125-0127], and  Fig. 4-5]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide channel access timer results improve spectrum utilization and fade recovery times (D2, ¶ [0005, 0162]).

Claims 2, 5, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over VILMUR et al. (U.S. Patent Application Publication No. 2014/0112242), (“D1”, hereinafter), in view of Streed et al. (U.S. Patent Application Publication No. 2011/0267939), (“D2”, hereinafter), and further in view of Xu et al. (U.S. Patent Application Publication No. 2016/0183307), (“D3”, hereinafter). 
As per Claims 2, 11, D1 doesn’t appear explicitly disclose: wherein the electronic processor is further configured to: 
receive an idle burst while the enhanced channel access timer has not expired;
 responsive to receiving the idle burst, determine whether a retry counter exceeds a retry threshold; responsive to determining that the retry counter does not exceed the retry threshold, control the transceiver to transmit a second transmit signal burst, increment the retry counter, and restart the enhanced channel access timer; and responsive to determining that the retry counter exceeds the retry threshold, deny the transmit request.
However, D3 discloses receive an idle burst while the enhanced channel access timer has not expired;
 responsive to receiving the idle burst, determine whether a retry counter exceeds a retry threshold ([see, e.g., the preset period of monitoring time, an idle burst sent, [0106-0107], and  Fig. 8]); 
responsive to determining that the retry counter does not exceed the retry threshold, control the transceiver to transmit a second transmit signal burst, increment the retry counter, and restart the enhanced channel access timer ([see, e.g., the retransmission number is decreased by 1, and step 201 is proceeded after a preset hold off time, [0106-0107], and  Fig. 8]); and 
responsive to determining that the retry counter exceeds the retry threshold, deny the transmit request  ([see, e.g., the terminal stop sending the subsequent bursts, [0106-0107], and  Fig. 8]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide stop sending the subsequent bursts results improve a flexibility of processing the call collision (D3, ¶ [0108]).
As per Claims 5, 14, D1 doesn’t appear explicitly disclose: wherein the electronic processor is further configured to: control the transceiver to transmit the single transmit burst at a first frequency; control the transceiver to receive the receive burst at the first frequency; and the transceiver to transmit the signal based on the transmit request at the first frequency. 
However, D3 discloses control the transceiver to transmit the single transmit burst at a first frequency ([see, e.g., sends subsequent bursts, [0119, 0124], and Fig. 9]); 
control the transceiver to receive the receive burst at the first frequency ([see, e.g., receives an access request burst, [0124, 0126], and  Fig. 10]); and 
the transceiver to transmit the signal based on the transmit request at the first frequency ([see, e.g., sends an access request, [0117, 0124], and  Fig. 9]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide stop sending the subsequent bursts results improve a flexibility of processing the call collision (D3, ¶ [0108]).

Claims 6-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over VILMUR et al. (U.S. Patent Application Publication No. 2014/0112242), (“D1”, hereinafter), in view of Streed et al. (U.S. Patent Application Publication No. 2011/0267939), (“D2”, hereinafter), and further in view of Haartsen (U.S. Patent No. 5,940,765), (“D4”, hereinafter). 
 As per Claims 6, 15, D1 doesn’t appear explicitly disclose: wherein the transceiver is configured to receive a plurality of receive idle bursts at a beacon interval; and the electronic processor is further configured to control the transceiver to transmit the single transmit burst offset 30ms from the last received of the plurality of receive idle bursts.  
However, D4 discloses wherein the transceiver is configured to receive a plurality of receive idle bursts at a beacon interval ([see, e.g., wherein the Radio transmission beacon period T, as shows in Fig. 2, 7, transmits a radio beacon burst periodically , col. 6, lines 45-55, and Fig. 7]); and 
the electronic processor is further configured to control the transceiver to transmit the single transmit burst offset 30ms from the last received of the plurality of receive idle bursts ([see, e.g., wherein the Radio transmission beacon an period T, as shows in Fig. 2, 7, col. 6, lines 45-55, and col. 11, lines 60-67, and Fig. 7]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide radio beacon burst periodically results effectively preventing mobile terminal access to the uncoordinated systems (D4, col. 4, lines 15-25]).
 As per Claims 7, 16, D1 appears to be silent to the instant claim, however D2 further discloses wherein the plurality of receive idle bursts is a plurality of digital mobile radio idle messages, each including an embedded pattern ([see, e.g., burst carries a synchronization (SYNC) pattern, [0057-0058], and Fig. 4-5]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

/KHALED M KASSIM/Primary Examiner, Art Unit 2468